DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 03/18/2022 regarding application 17/214,990. In Applicant’s amendment:
Claims 1, 3 and 8-9 have been amended.
	Claims 1-9 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 03/18/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see page 7, filed on 03/18/2022, with respect to the Claim Objections for Claim 3 have been fully considered and is found persuasive.
		Therefore, the Claim Objections for Claim 3 is withdrawn.
4.		Applicant’s arguments, see page 7, filed on 03/18/2022, with respect to Claims 1 and 8-9 are rejected on the grounds of provisional nonstatutory double patenting as being unpatentable over Claims 1 and 11-12 of US PG Pub (US 2021/0311499 A1) (app #17/215,002) have been fully considered and is found not persuasive. 
Therefore, Claims 1 and 8-9 are rejected on the grounds of provisional nonstatutory double patenting as being unpatentable over Claims 1 and 11-12 of US PG Pub (US 2021/0311499 A1) (app #17/215,002) is maintained. 
5.		Applicant’s arguments, see page 8, filed on 03/18/2022, with respect to 35 U.S.C. § 112 (f) Interpretation and 35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b) for Claims 1-7 and 9 have been fully considered and is found not persuasive.
		Therefore, 35 U.S.C. § 112 (f) Interpretation and 35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b) for Claims 1-7 and 9 is maintained.
6.		Applicant’s arguments, see pages 9-10, filed on 03/18/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-9 have been fully considered and is found not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-9 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
7.		Applicant’s arguments, see pages 10-11, filed on 03/18/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejections for Claims 1-9 have been fully considered and is found not persuasive. Claims 1-9 have been considered, but are moot in view of new grounds of rejection (see Applicant Remarks, Pages 10-11, dated 03/18/2022). 
		Examiner has added new reference (US 2017/0236415 A1) Okabe to teach the amended 	limitation steps.

Foreign Priority
8.		The Examiner has noted the Applicants claiming Foreign Priority from Application JP2020-066593 filed on 04/02/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
9.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
10.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
11.		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.		Claims 1 and 7-9 are rejected on the grounds of provisional nonstatutory double patenting as being unpatentable over Claims 1 and 11-12 of US PG Pub (US 2021/0311499 A1) Okazaki (app #17/215,002) co-pending application, and in view of US Patent Application (US 2017/0236415 A1) to Okabe.
		Although the claims at issue are not identical, they are not patentably distinct from each other because the missing contents regarding “when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition is taught by US Patent (US 20170236415 A1) to Okabe. 
		Therefore, the claims at issue are not patently distinct from each other because the claims of the instant application are obvious variants of the claims of the co-pending US PG Publication in view of US Patent Application (US 2017/0236415 A1) to Okabe.
		With respect to Claim 1 of the instant application, Independent Claim 1 of co-pending application US PG Pub (US 2021/0311499 A1) Okazaki (app #17/215,002). Generally discloses all of the limitations of the instant claims, however, Claim 1 of the instant application does not specify:
	- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition 
		However, Okabe system of a transportation system teaches or suggests the following:
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generates a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of instant application / US PG Pub (US 2021/0311499 A1) Okazaki (app #17/215,002) co-pending application of a transportation system with the aforementioned teachings regarding when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition in view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.
		Claims 8-9 are rejected under the same rationale as Claim 1.  

With respect to Dependent Claim 7 of the instant application, Independent Claim 1 of
	US PG Pub (US 2021/0311499 A1) Okazaki (app #17/215,002) co-pending application in view of 	US Patent Application (US 2017/0236415 A1) to Okabe, Okazaki co-pending application further 	teaches the limitation comprising: “when it is judged that the additional of the vehicle is necessary, 	the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality 	of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first 	scheduled velocity, and generates a travel plan in which each of vehicles other than the reference 	vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily 	decreased from the first scheduled velocity.”
		Examiner recommends to Applicant to file a Terminal Disclaimer (TD) to obviate this provisional nonstatutory double patenting rejection (emphasis added).

Response to the 35 U.S.C. § 112 (f) and 35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b)
13.		Applicant’s 35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b) arguments, filed with respect to 	Claims 1-7 and 9 have been fully considered but they are found not persuasive (see Applicant 	Remarks, Page 8, dated 03/18/2022). Examiner respectfully disagrees.
		Examiner notes that each one of these components or generic placeholders need to be 	defined in Applicant’s Specification as being deliberately structure in order to negate their 	interpretation as generic placeholder. Phrases such as in one example the placeholder (i.e. 	here “plan generator”) is this or is that is not sufficient. 
(A).	“Plan Generator”, “Operation Monitoring Unit” and “Judging Unit” are generic 	placeholders and invoke 35 U.S.C. § 112 (f). 
	Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 	paragraph, as failing to comply with the written description requirement. The claim(s) contains 	subject matter which was not described in the specification in such a way as to reasonably 	convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 	subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 	possession of the claimed invention.
Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective structure because the invention is not described with sufficient detail such that one of ordinary skills in the art can reasonably conclude that inventor had possession of claimed invention. 
		Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective structure, thus rendering their underlining limitations vague and indefinite.
		Therefore, Examiner maintains 35 U.S.C. § 112 (f) Claim Interpretation and maintains the 	35 U.S.C. § 112 (a) / 35 U.S.C. § 112 (b) Rejections for Claims 1-7 and 9.

35 U.S.C. § 112 (f) Claim Interpretation
14.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
15.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16.		This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are shown below in Claims 1-7 and 9:
(A).	“System” Independent Claim 1 recites, among others:
(A.1):	“a plan generator that generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path” that uses the generic placeholder “plan generator” functionally modified by verb “generates” via the linking term “that”.
(A.2):	“a communication device that transmits the travel plan to a corresponding vehicle” that uses the generic placeholder “communication device” functionally modified by verb “transmits” via the linking term “that”.
(A.3):	“an operation monitoring unit that acquires an operation status of the vehicle” that uses the generic placeholder “operation monitoring unit” functionally modified by verb “acquires” via the linking term “that”.
(A.4):	“a judging unit that judges a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status…..” that uses the generic placeholder “judging unit” functionally modified by verb “judges” via the linking term “that”.
(A.5):	“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information…” that uses the generic placeholder “plan generator” functionally modified by verb “determines”.
	(B).	“System” Dependent Claim 2 recites, among others:
(B.1):	“the plan generator calculates an operation interval of the plurality of vehicles based on the traveling position, and determines a position immediately before a vehicle having a largest operation interval with a preceding vehicle as the position of addition of the new vehicle” that uses the generic placeholder “plan generator” functionally modified by verb “calculates”.
(C).	“System” Dependent Claim 3 recites, among others:
(C.1):	“when there is a non-operable vehicle, which is unable to continue operating, in the vehicle line, the plan generator determines as the position of addition a position between two vehicles traveling immediately before and immediately after the non-operable vehicle” that uses the generic placeholder “plan generator” functionally modified by verb “determines”.
(D).	“System” Dependent Claim 4 recites, among others:
(D.1):	“the plan generator estimates a magnitude relationship of disembarkation times of the passengers among the plurality of vehicles based on the passenger information, and determines a position immediately before a vehicle having a largest disembarkation time as the position of addition” that uses the generic placeholder “plan generator” functionally modified by verb “estimates”.
(E).	“System” Dependent Claim 5 recites, among others:
(E.1):	“the plan generator calculates an embarkation percentage indicating a percentage of passengers in relation to a capacity of each vehicle based on the passenger information, and determines as the position of addition a position immediately before a vehicle having a highest embarkation percentage” that uses the generic placeholder “plan generator” functionally modified by verb “calculates”.
(F).	“System” Dependent Claim 6 recites, among others:
(F.1):	“the plan generator calculates an operation interval of the plurality of vehicles based on the traveling position, a disembarkation time of the passenger among a plurality of vehicles in front and rear based on the passenger information, and an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, calculates a degradation risk….” that uses the generic placeholder “plan generator” functionally modified by verb “calculates”.
(G).	“System” Dependent Claim 7 recites, among others:
(G.1):	“when it is judged that the addition of the vehicle is necessary, the plan generator generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle…” that uses the generic placeholder “plan generator” functionally modified by verb “generates”.
(H).	“System” Independent Claim 9 recites, among others:
(H.1):	“an operation management apparatus that manages operations of the plurality of vehicles….” that uses the generic placeholder “operation management apparatus” functionally modified by verb “manages” via the linking term “that”.
(H.2):	“the operation management apparatus comprises: a plan generator which generates a travel plan for each of the plurality of vehicles…” that uses the generic placeholder “plan generator” functionally modified by verb “generates” via the linking term “which”.
(H.3):	“the operation management apparatus comprises: a communication device which transmits the travel plan to a corresponding vehicle” that uses the generic placeholder “communication device” functionally modified by verb “transmits” via the linking term “which”.
(H.4):	“the operation management apparatus comprises: an operation monitoring unit which acquires an operation status of the vehicle” that uses the generic placeholder “operation monitoring unit” functionally modified by verb “acquires” via the linking term “which”.
(H.5): 	“the operation management apparatus comprises: a judging unit which judges a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status….” that uses the generic placeholder “judging unit” functionally modified by verb “judges” via the linking term “which”.
(H.6): 	“when it is judged that increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information…” that uses the generic placeholder “plan generator” functionally modified by verb “determines”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
17.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.		Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically,
		Independent Claim 1 recites:
“a plan generator that generates […]”
“a communication device that transmits [….]”
“an operation monitoring unit that acquires […]”
“a judging unit that judges […]”
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines […]”
Dependent Claim 2 recites:
“the plan generator calculates [….]”
Dependent Claim 3 recites:
“the plan generator determines […]”
Dependent Claim 4 recites:
“the plan generator estimates […]”
Dependent Claim 5 recites:
“the plan generator calculates […]”
Dependent Claim 6 recites:
“the plan generator calculates […]”
Dependent Claim 7 recites:
“the plan generator generates […]”
Independent Claim 9 recites:
“an operation management apparatus that manages […]”
“a plan generator which generates […]”
“a communication device which transmits [….]”
“an operation monitoring unit which acquires […]”
“a judging unit which judges […]”
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines […]”
The Original Specification doesn’t clearly, deliberately and sufficiently provide, for each of the generic placeholders “a plan generator”, “a communication device”, “an operation monitoring unit”, “a judging unit”, “operation management apparatus” for:
each of the adequate respective structure to perform each respective functions of: “generates”, “transmits”, “acquires”, “judges”, “calculates”, “determines”, “estimates”, “manages”, etc… and to clearly link each of the respective functions of “generates”, “transmits”, “acquires”, “judges”, “calculates”, “determines”, “estimates”, “manages”, etc…  
Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective structure because the invention is not described with sufficient detail such that one of ordinary skills in the art can reasonably conclude that inventor had possession of claimed invention. 
Examination recommends, as an example only that Applicant amend each of said claims, to no longer invoke 35 U.S.C. 112 (f) / 112 6th ¶ as follows:
Independent Claim 1 to recite: “An operation management apparatus comprising”:
- “a memory”; and
- “a processor coupled to the memory and configured to perform”:
- “a plan generator executed by the processor to [[ generate[[ a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path”
- “a communication device executed by the processor to [[ transmit[[ the travel plan to a corresponding vehicle”;
- “an operation monitoring unit executed by the processor to [[ acquire[[ an operation status of the vehicle”; and
- “a judging unit executed by the processor to [[  judge[[ necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status”, 
wherein
- “when it is judged that the addition of the vehicle is necessary, the plan generator executed by the processor to determine[[ a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition”
Dependent Claim 2 to recite:
- “wherein the travel information includes a traveling position of the vehicle, and
the plan generator executed by the processor to calculate[[]] an operation interval of the plurality of vehicles based on the traveling position, and determines a position immediately before a vehicle having a largest operation interval with a preceding vehicle as the position of addition of the new vehicle”
Dependent Claim 3 to recite:
- “wherein the travel information includes possibility/impossibility of a continued operation of the vehicle, and
when there is a non-operable vehicle, which is unable to continue operating, in the vehicle line, the plan generator executed by the processor to determine[[ as the position of addition a position between two vehicles traveling immediately before and immediately after the non-operable vehicle”
Dependent Claim 4 to recite:
- “wherein the passenger information includes at least a number of passengers of the vehicle, and
the plan generator executed by the processor to estimate[[ a magnitude relationship of disembarkation times of the passengers among the plurality of vehicles based on the passenger information, and determines a position immediately before a vehicle having a largest disembarkation time as the position of addition”
Dependent Claim 5 to recite:
- “wherein the passenger information includes at least a number of passengers of the vehicle, and
the plan generator executed by the processor to calculate[[ an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, and determines as the position of addition a position immediately before a vehicle having a highest embarkation percentage”
Dependent Claim 6 to recite:
- “wherein the travel information includes a traveling position of the vehicle,
the passenger information includes at least a number of passengers of the vehicle, and
the plan generator  executed by the processor to calculate[[ an operation interval of the plurality of vehicles based on the traveling position, a disembarkation time of the passenger among a plurality of vehicles in front and rear based on the passenger information, and an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, calculates a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage, and determines a position immediately before a vehicle having a highest degradation risk as the position of addition”
Dependent Claim 7 to recite:
- “wherein when it is judged that the addition of the vehicle is necessary, the plan generator executed by the processor to generate[[ a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity”
Independent Claim 9 to recite: “An transportation system comprising”:
- “a memory”; and
- “a processor coupled to the memory and configured to perform”:
- “a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path”; and
- “an operation management apparatus executed by the processor to [[ manage[[ operations of the plurality of vehicles”, wherein
- “each of the vehicles transmits, to the operation management apparatus, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger”,
- “the operation management apparatus comprises”:
- “a plan generator executed by the processor to [[ generate[[ a travel plan for each of the plurality of vehicles”;
- “a communication device executed by the processor to [[ transmit[[ the travel plan to a corresponding vehicle”;
- “an operation monitoring unit executed by the processor to [[ acquire[[ an operation status of the vehicle”; and
- “a judging unit executed by the processor to [[ judge[[ necessity of addition of a vehicle to the vehicle line and elimination of a vehicle from the vehicle line based on the operation status”, and
- “when it is judged that the addition of the vehicle is necessary, the plan generator executed by the processor to determine[[ a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition”

19.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

20.		Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Independent Claim 1 recites:
“a plan generator that generates […]”
“a communication device that transmits [….]”
“an operation monitoring unit that acquires […]”
“a judging unit that judges […]”
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines […]”
Dependent Claim 2 recites:
“the plan generator calculates [….]”
Dependent Claim 3 recites:
“the plan generator determines […]”
Dependent Claim 4 recites:
“the plan generator estimates […]”
Dependent Claim 5 recites:
“the plan generator calculates […]”
Dependent Claim 6 recites:
“the plan generator calculates […]”
Dependent Claim 7 recites:
“the plan generator generates […]”
Independent Claim 9 recites:
“an operation management apparatus that manages […]”
“a plan generator which generates […]”
“a communication device which transmits [….]”
“an operation monitoring unit which acquires […]”
“a judging unit which judges […]”
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines […]”
The Original Specification doesn’t clearly, deliberately and sufficiently provide, for each of the generic placeholders “a plan generator”, “a communication device”, “an operation monitoring unit”, “a judging unit”, “operation management apparatus” for:
each of the adequate respective structure to perform each respective functions of: “generates”, “transmits”, “acquires”, “judges”, “calculates”, “determines”, “estimates”, “manages”, etc… and to clearly link each of the respective functions of “generates”, “transmits”, “acquires”, “judges”, “calculates”, “determines”, “estimates”, “manages”, etc…  
Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective structure, thus rendering their underlining limitations vague and indefinite. For examination purposes, 
Examination recommends, as an example only that Applicant amend each of said claims, to no longer invoke 35 U.S.C. 112 (f) / 112 6th ¶ as follows:
Independent Claim 1 to recite: “An operation management apparatus comprising”:
- “a memory”; and
- “a processor coupled to the memory and configured to perform”:
- “a plan generator executed by the processor to [[ generate[[ a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path”
- “a communication device executed by the processor to [[ transmit[[ the travel plan to a corresponding vehicle”;
- “an operation monitoring unit executed by the processor to [[ acquire[[ an operation status of the vehicle”; and
- “a judging unit executed by the processor to [[  judge[[ necessity of an addition of a vehicle to the vehicle line and an elimination of a vehicle from the vehicle line based on the operation status”, 
wherein
- “when it is judged that the addition of the vehicle is necessary, the plan generator executed by the processor to determine[[ a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition”
Dependent Claim 2 to recite:
- “wherein the travel information includes a traveling position of the vehicle, and
the plan generator executed by the processor to calculate[[]] an operation interval of the plurality of vehicles based on the traveling position, and determines a position immediately before a vehicle having a largest operation interval with a preceding vehicle as the position of addition of the new vehicle”
Dependent Claim 3 to recite:
- “wherein the travel information includes possibility/impossibility of a continued operation of the vehicle, and
when there is a non-operable vehicle, which is unable to continue operating, in the vehicle line, the plan generator executed by the processor to determine[[ as the position of addition a position between two vehicles traveling immediately before and immediately after the non-operable vehicle”
Dependent Claim 4 to recite:
- “wherein the passenger information includes at least a number of passengers of the vehicle, and
the plan generator executed by the processor to estimate[[ a magnitude relationship of disembarkation times of the passengers among the plurality of vehicles based on the passenger information, and determines a position immediately before a vehicle having a largest disembarkation time as the position of addition”
Dependent Claim 5 to recite:
- “wherein the passenger information includes at least a number of passengers of the vehicle, and
the plan generator executed by the processor to calculate[[ an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, and determines as the position of addition a position immediately before a vehicle having a highest embarkation percentage”
Dependent Claim 6 to recite:
- “wherein the travel information includes a traveling position of the vehicle,
the passenger information includes at least a number of passengers of the vehicle, and
the plan generator  executed by the processor to calculate[[ an operation interval of the plurality of vehicles based on the traveling position, a disembarkation time of the passenger among a plurality of vehicles in front and rear based on the passenger information, and an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, calculates a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage, and determines a position immediately before a vehicle having a highest degradation risk as the position of addition”
Dependent Claim 7 to recite:
- “wherein when it is judged that the addition of the vehicle is necessary, the plan generator executed by the processor to generate[[ a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity, and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity”
Independent Claim 9 to recite: “An transportation system comprising”:
- “a memory”; and
- “a processor coupled to the memory and configured to perform”:
- “a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path”; and
- “an operation management apparatus executed by the processor to [[ manage[[ operations of the plurality of vehicles”, wherein
- “each of the vehicles transmits, to the operation management apparatus, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger”,
- “the operation management apparatus comprises”:
- “a plan generator executed by the processor to [[ generate[[ a travel plan for each of the plurality of vehicles”;
- “a communication device executed by the processor to [[ transmit[[ the travel plan to a corresponding vehicle”;
- “an operation monitoring unit executed by the processor to [[ acquire[[ an operation status of the vehicle”; and
- “a judging unit executed by the processor to [[ judge[[ necessity of addition of a vehicle to the vehicle line and elimination of a vehicle from the vehicle line based on the operation status”, and
- “when it is judged that the addition of the vehicle is necessary, the plan generator executed by the processor to determine[[ a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition”
Clarifications and/or corrections are required.

Response to 35 U.S.C. § 101 Arguments
21.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-9 have been fully 	considered but they are found not persuasive (see Applicant Remarks, Pages 9-10, dated 	03/18/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-9 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 03/18/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as shown below via the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)). The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
That is, other than reciting the additional elements of (e.g., “plan generator”, “communication device”, “operation monitoring unit”, “judging unit”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., “memory & “processor”, etc…) does not take the claims out of “Certain Method of Organizing Human Activities” and/or “Mental Processes” groupings. 
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper as part of evaluations and/or judgments (emphasis added) (e.g., “” (see Independent Claim 9); “” (see Independent Claim 9); “” (see Independent Claim 9); “” (see Independent Claim 9); “when it is judged that increase in the number of vehicles forming the vehicle line is necessary, adding the new vehicle at the position of addition” (see Independent Claim 9)).
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should consider the BRI of the claims in light of the specification. Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following:
Performing a mental process on a generic computer (see Applicant’s Specification ¶ [0055] & ¶ [0059], denoting a CPU which is the processor of a general-purpose computer (emphasis added),
Performing a mental process in a computer environment (see Applicant’s Specification ¶ [0055] & ¶ [0059]), and
Merely using a computer as a tool to perform these mental concepts (see Applicant’s Specification ¶ [0055] & ¶ [0059]), does not preclude the claims from reciting, describing or setting forth the abstract exception.
Dependent Claims 2-7:
The additional elements such as (e.g., “plan generator”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 8-9.
 Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9 recite an abstract idea.]
Point #2: 	Examiner points out as addressed above that according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” The concept of transmitting a travel plan to a corresponding vehicle can be performed by a person writing down the travel plan or travel itinerary on a piece of paper with a pen as a “Mental Processes” or via an interaction between a single person and activity that involves multiple people via “Certain Methods of Organizing Human Activities” with a computer. Thus, some interactions between a person and a computer may fall within this grouping.
Point #3: 	Moreover, Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
	Examiner notes that Applicant has not explained or clarified the asserted improvements to the claim limitations in Independent Claims 1 and 8-9 in order to corroborate “technically how” the operation management apparatus enables autonomous travel for “generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel along a prescribed travel path” for justification of integrating the judicial exception into the practical application under step 2a prong 2 of the 35 U.S.C. 101 analysis.  These technical details are shown in Applicant’s Specification ¶ [0056-0057] regarding autonomous travel are not reflected in the claim limitations in Independent Claims 1 and 8-9. For example; there is no mentioning of the additional elements regarding autonomous travel such as (1) “position sensor 66”, (2) “the automatic maneuver controller 60”, (3) “surroundings sensor 62” as well as the (4) “in-cabin sensor 64”.
Point #4: 	Accordingly it appears that what is argued here is an improvement in the business 	process itself, as an entrepreneurial objective, [argued here as “generates a travel plan for 	adding 	the new vehicle at the position of addition”], and thus not a clear and deliberate 	technological solution improving the computer itself or another technological field (see 	comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. 	Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit 	No. 2014-1194 Decided July 9, 	2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process (e.g., ““generates a travel plan for adding the new vehicle at the position of addition”), but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
22.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-9 shown below.

23.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

24.		Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-9 are each focused to a statutory category namely an “apparatus” or a “system” (Claim 1-7 and 9) and a “method” or a “process” (Claim 8).
Step 2A Prong One: Independent Claims 1 and 8-9 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel  along a prescribed travel path” (see Independent Claim 1);
“transmits the travel plan to a corresponding vehicle” (see Independent Claim 1);
“acquires an operation status of the vehicle” (see Independent Claim 1);
“judges a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 1);
wherein:
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary,  determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 1);
“generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel  along a prescribed travel path” (see Independent Claim 8);
“transmitting the travel plan to a corresponding vehicle” (see Independent Claim 8);
“acquiring an operation status of the vehicle” (see Independent Claim 8);
“judging a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 8);
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generating a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 8);
“a vehicle line formed from a plurality of vehicles which travel along a prescribed travel path” (see Independent Claim 9);
“manages operations of the plurality of vehicles, wherein” (see Independent Claim 9);
“each of the vehicles transmits, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger” (see Independent Claim 9);
“” (see Independent Claim 9);
“ generates a travel plan for each of the plurality of vehicles” (see Independent Claim 9);
“transmits the travel plan to a corresponding vehicle” (see Independent Claim 9);
“acquires an operation status of the vehicle” (see Independent Claim 9);
“judges a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 9);
“when it is judged that increase in the number of vehicles forming the vehicle line is necessary, determines a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 9)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
That is, other than reciting the additional elements of (e.g., “plan generator”, “communication device”, “operation monitoring unit”, “judging unit”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., “memory & “processor”, etc…) does not take the claims out of “Certain Method of Organizing Human Activities” and/or “Mental Processes” groupings. 
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as via pen to paper as part of evaluations and/or judgments (emphasis added) (e.g., “” (see Independent Claim 9); “” (see Independent Claim 9); “” (see Independent Claim 9); “status” (see Independent Claim 9); “when it is judged that increase in the number of vehicles forming the vehicle line is necessary, ” (see Independent Claim 9)).
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should consider the BRI of the claims in light of the specification. Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following:
Performing a mental process on a generic computer (see Applicant’s Specification ¶ [0055] & ¶ [0059], denoting a CPU which is the processor of a general-purpose computer (emphasis added),
Performing a mental process in a computer environment (see Applicant’s Specification ¶ [0055] & ¶ [0059]), and
Merely using a computer as a tool to perform these mental concepts (see Applicant’s Specification ¶ [0055] & ¶ [0059]), does not preclude the claims from reciting, describing or setting forth the abstract exception.
Dependent Claims 2-7:
The additional elements such as (e.g., “plan generator”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 8-9.
 Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a plan generator that generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path” (see Independent Claim 1);
“a communication device that transmits the travel plan to a corresponding vehicle” (see Independent Claim 1);
“an operation monitoring unit that acquires an operation status of the vehicle” (see Independent Claim 1);
“a judging unit that judges a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 1);
wherein:
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 1);
“generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path” (see Independent Claim 8);
“transmitting the travel plan to a corresponding vehicle” (see Independent Claim 8);
“acquiring an operation status of the vehicle” (see Independent Claim 8);
“judging a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 8);
“when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, determining a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generating a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 8);
“a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path” (see Independent Claim 9);
“an operation management apparatus that manages operations of the plurality of vehicles, wherein” (see Independent Claim 9);
“each of the vehicles transmits, to the operation management apparatus, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger” (see Independent Claim 9);
“the operation management apparatus comprises” (see Independent Claim 9);
“a plan generator which generates a travel plan for each of the plurality of vehicles” (see Independent Claim 9);
“a communication device which transmits the travel plan to a corresponding vehicle” (see Independent Claim 9);
“an operation monitoring unit which acquires an operation status of the vehicle” (see Independent Claim 9);
“a judging unit which judges a necessity of an increase or a decrease in the number of vehicles forming the vehicle line based on the operation status” (see Independent Claim 9);
“when it is judged that increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of the travel information or the passenger information transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition” (see Independent Claim 9)
Independent Claims 1 and 8-9 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “plan generator”, “communication device”, “operation monitoring unit”, “judging unit”, “operation management apparatus”, “autonomously”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)).
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “autonomously” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 8-9 reflect (1) mere data gathering such as (e.g., “acquiring an operation status of the vehicle” see Independent Claims 1 and 8-9)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 8-9 reflect (2) mere data outputting such as (e.g., “each of the vehicle transmits, to the operation management apparatus, at least one of travel information which is information related to a traveling state of the vehicle or passenger information which is information related to a passenger” (see Independent Claims 1 and 8-9); “transmits the travel plan to a corresponding vehicle” (see Independent Claims 1 and 8-9)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-7:
Dependent Claims 2-7 recite additional elements such as (e.g., “plan generator”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-9 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-9 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “computer” which includes a general-purpose processor as shown in Applicant’s Specification ¶ [0055] & ¶ [0059], “a memory” as shown in Applicant’s Specification ¶ [0055] & ¶ [0059], “a communication device” as shown in Applicant’s Specification ¶ [0060-0061], “operation monitoring unit” as shown in Applicant’s Specification ¶ [0062]. These additional elements such as (e.g., “plan generator”, “judging unit”, “operation management apparatus” & “autonomously”, etc…) in conjunction with the claim limitations are limited to a particular field of use or technological environment pertaining to monitoring the travel plan for adding the new vehicle at the position of addition using a computer in the operations research field (see MPEP § 2106.05 (h)). Additionally and/or alternatively, these additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)).
Regarding the additional element concerning “autonomously” in Independent Claims 1 and 8-9, Examiner notes this merely narrow the abstract idea(s) concerning “generating a travel plan for each of a plurality of vehicles which form vehicle line and which travel along a prescribed travel path” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “autonomously” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Dependent Claims 2-7 recite additional elements such as (e.g., “plan generator”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-9 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to the Prior Art Arguments
25.		Applicant’s prior art arguments with respect to Claims 1-9 have been fully considered, 	but they are found not persuasive. Claims 1-9 have been considered, but are moot in view of 	new grounds of rejection (see Applicant Remarks, Pages 10-11, dated 03/18/2022). 
		Examiner has added new reference (US 2017/0236415 A1) Okabe to teach the amended 	limitation steps.

Claim Rejections - 35 USC § 103
26.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27. 		Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 	2015/0360705 A1) to Niinomi, and in view of US Patent Application (US 2017/0236415 A1) 	to Okabe.
Regarding Independent Claim 1, Niinomi system of a transportation system teaches the following limitations:
- a plan generator (see at least Niinomi: Fig. 19) that generates a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path (see at least Niinomi: ¶ [0189] & Fig. 13. Niinomi notes that the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The density calculation unit 101 receiving the path information transmitted to the predetermined target vehicle 20 i sets the vehicle 20 i front region and the vehicle 20 i rear region on the basis of the travel path designated in the path information. Also, the density calculation unit 101 calculates the front direction density Df on the basis of the vehicle 20 i front region set here and the rear direction region Dr on the basis of the vehicle 20 i rear region. By doing so, when the travel path of the target vehicle 20 i is changed by the path determination unit 103, the density calculation unit 101 can calculate the front direction density Df and the rear direction density Dr for the target vehicle 20 i on the basis of the travel path set newly each time.  See also ¶ [0215] of Niinomi.)
- a communication device that transmits the travel plan to a corresponding vehicle (see at least Niinomi: ¶ [0049] & ¶ [0056]. Niinomi notes that the operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. “Also, the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication.”)
- an operation monitoring unit (see at least Niinomi: Fig. 19 denoting the “operation mode determination unit 105.”) that acquires an operation status of the vehicle (see at least Niinomi: ¶ [0230] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”.”)
	However, Niinomi system of a transportation system doesn’t explicitly teach or suggest the following:
- a judging unit that judges a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status;
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition
	Okabe however in the analogous art of a transportation system teaches the following:
- a judging unit that judges a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status (see at least Okabe: ¶ (0113-0114) & ¶ [0162]. Okabe notes that when the travel planning device 10 is started, first, the subject vehicle information acquisition unit 11 and the priority item setting unit 14 acquire the information which the user inputs from the input device 21 (Step S101). Next, the other vehicle information acquisition unit 12 acquires the other vehicle information via the communication device 22 (Step S102). In the other vehicle information, there is at least included the information by which it is possible to predict the scheduled travel routes of the plurality of other vehicles 101 and the scheduled passage time through each point on the scheduled travel routes. ¶ [0162]: When the travel plans are graphed, the user can intuitively recognize the driver's loads of the travel plans, and accordingly, when the graphed travel plans are displayed line by line, the driver's loads of the respective travel plans can be compared with one another easily. For example, if the user views a screen of FIG. 37, then at a glance, the user can recognize that a travel plan in which the following travel distance is longest is “Travel plan 3”, and that a travel plan in which the number of times of changing the leading vehicles is smallest is “Travel plan 1.” See Fig. 37 showing forming the vehicle line based on the operation status.)
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generates a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi system of a transportation system with the aforementioned teachings regarding a judging unit that judges a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status & when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition in view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.

Regarding Independent Claim 8, Niinomi method of a transportation system teaches the following limitations:
- generating a travel plan for each of a plurality of vehicles which form a vehicle line and which travel autonomously along a prescribed travel path (see at least Niinomi: ¶ [0189] & Fig. 13. Niinomi notes that the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The density calculation unit 101 receiving the path information transmitted to the predetermined target vehicle 20 i sets the vehicle 20 i front region and the vehicle 20 i rear region on the basis of the travel path designated in the path information. Also, the density calculation unit 101 calculates the front direction density Df on the basis of the vehicle 20 i front region set here and the rear direction region Dr on the basis of the vehicle 20 i rear region. By doing so, when the travel path of the target vehicle 20 i is changed by the path determination unit 103, the density calculation unit 101 can calculate the front direction density Df and the rear direction density Dr for the target vehicle 20 i on the basis of the travel path set newly each time.  See also ¶ [0215] of Niinomi.)
- transmitting the travel plan to a corresponding vehicle (see at least Niinomi: ¶ [0049] & ¶ [0056]. Niinomi notes that the operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. “Also, the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication.”)
- acquiring an operation status of the vehicle (see at least Niinomi: ¶ [0230] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”.”)
	However, Niinomi method of a transportation system doesn’t explicitly teach or suggest the following:
- judging a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status;
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition
	Okabe however in the analogous art of a transportation system teaches the following:
- judging a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status (see at least Okabe: ¶ (0113-0114) & ¶ [0162]. Okabe notes that when the travel planning device 10 is started, first, the subject vehicle information acquisition unit 11 and the priority item setting unit 14 acquire the information which the user inputs from the input device 21 (Step S101). Next, the other vehicle information acquisition unit 12 acquires the other vehicle information via the communication device 22 (Step S102). In the other vehicle information, there is at least included the information by which it is possible to predict the scheduled travel routes of the plurality of other vehicles 101 and the scheduled passage time through each point on the scheduled travel routes. ¶ [0162]: When the travel plans are graphed, the user can intuitively recognize the driver's loads of the travel plans, and accordingly, when the graphed travel plans are displayed line by line, the driver's loads of the respective travel plans can be compared with one another easily. For example, if the user views a screen of FIG. 37, then at a glance, the user can recognize that a travel plan in which the following travel distance is longest is “Travel plan 3”, and that a travel plan in which the number of times of changing the leading vehicles is smallest is “Travel plan 1.” See Fig. 37 showing forming the vehicle line based on the operation status.)
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generates a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi method of a transportation system with the aforementioned teachings regarding judging a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status & when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition in view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.

Regarding Independent Claim 9, Niinomi system of a transportation system teaches the following limitations:
- a vehicle line formed from a plurality of vehicles which travel autonomously along a prescribed travel path (see at least Niinomi: ¶ [0134] & ¶ [0160]. Niinomi notes that the according to the vehicular traffic system 1 of the present embodiment, each of the vehicles 201 to 20 n can autonomously adjust the vehicle spacing while communicating with the other vehicles 201 to 20 n. Here, the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The path determination unit 103 transmits predetermined path information to each of the vehicles 201 to 20 n according to operation situation.)
- an operation management apparatus (see at least Niinomi: Fig. 19 particularly the operation management device 10.) that manages operations of the plurality of vehicles (see at least Niinomi: ¶ [0235] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”.”), wherein
- each of the vehicles transmits, to the operation management apparatus (see at least Niinomi: Fig. 19 particularly the operation management device 10.), at least one of travel information which is information related to a travelling state of the vehicle or passenger information which is information related to a passenger (see at least Niinomi: ¶ [0163] & ¶ [0178]. Niinomi notes that the PIS (passenger information system) according to the present embodiment performs a process of receiving the identification information, the position information, the path information, and the waiting time ωj at each station of the target vehicle 20 i from the operation management device 10 (each of the vehicles 201 to 20 n in the case of the sixth embodiment). See also Claim 9 of Niinomi reference.) 
- the operation management apparatus (see at least Niinomi: Fig. 19 particularly the operation management device 10.) comprises:
- a plan generator (see at least Niinomi: Fig. 19) which generates a travel plan for reach of the plurality of vehicles (see at least Niinomi: ¶ [0189] & Fig. 13. Niinomi notes that the path determination unit 103 is a functional unit that designates a travel path on the track 3 for each of the vehicles 201 to 20 n. The density calculation unit 101 receiving the path information transmitted to the predetermined target vehicle 20 i sets the vehicle 20 i front region and the vehicle 20 i rear region on the basis of the travel path designated in the path information. Also, the density calculation unit 101 calculates the front direction density Df on the basis of the vehicle 20 i front region set here and the rear direction region Dr on the basis of the vehicle 20 i rear region. By doing so, when the travel path of the target vehicle 20 i is changed by the path determination unit 103, the density calculation unit 101 can calculate the front direction density Df and the rear direction density Dr for the target vehicle 20 i on the basis of the travel path set newly each time.  See also ¶ [0215] of Niinomi.)
- a communication device which transmits the travel plan to a corresponding vehicle (see at least Niinomi: ¶ [0049] & ¶ [0056]. Niinomi notes that the operation management device 10 transmits the departure instruction to each of the vehicles 201 to 20 n using wireless communication means or the like. Each of the vehicles 201 to 20 n operates on the basis of the departure instruction received from the operation management device 10. “Also, the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication.”)
- an operation monitoring unit (see at least Niinomi: Fig. 19 denoting the “operation mode determination unit 105.”)  which acquires an operation status of the vehicle (see at least Niinomi: ¶ [0230] & Fig. 19. Niinomi notes that “the operation mode determination unit 105 is a functional unit that sets an operation mode of each of the vehicles 201 to 20 n on the basis of the front and rear direction density difference ΔD (or, the front direction density Df and the rear direction density Dr) calculated by the density calculation unit 101. Here, the operation mode determined by the operation mode determination unit 105 includes a “normal operation mode”, a “spacing adjustment mode”, and an “overcrowding operation mode”.”)
	However, Niinomi system of a transportation system doesn’t explicitly teach or suggest the following:
- a judging unit that judges a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status;
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition
	Okabe however in the analogous art of a transportation system teaches the following:
- a judging unit that judges a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status (see at least Okabe: ¶ (0113-0114) & ¶ [0162]. Okabe notes that when the travel planning device 10 is started, first, the subject vehicle information acquisition unit 11 and the priority item setting unit 14 acquire the information which the user inputs from the input device 21 (Step S101). Next, the other vehicle information acquisition unit 12 acquires the other vehicle information via the communication device 22 (Step S102). In the other vehicle information, there is at least included the information by which it is possible to predict the scheduled travel routes of the plurality of other vehicles 101 and the scheduled passage time through each point on the scheduled travel routes. ¶ [0162]: When the travel plans are graphed, the user can intuitively recognize the driver's loads of the travel plans, and accordingly, when the graphed travel plans are displayed line by line, the driver's loads of the respective travel plans can be compared with one another easily. For example, if the user views a screen of FIG. 37, then at a glance, the user can recognize that a travel plan in which the following travel distance is longest is “Travel plan 3”, and that a travel plan in which the number of times of changing the leading vehicles is smallest is “Travel plan 1.” See Fig. 37 showing forming the vehicle line based on the operation status.)
- when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line (see at least Okabe: ¶ [0142] & ¶ [0190]. Okabe notes that the position L is set to a next division point, whereby the position L is updated. Furthermore, the position D is set to a next section (a section in which the updated position L is taken as a start point), whereby the section D is updated.” Moreover, the position L is set to the next division point, whereby the position L is updated. Furthermore, the position D is set to the next section (the section in which the updated position L is taken as the start point), whereby the section D is updated. Also at ¶ [0190]: “In a case where the subject vehicle 100 enters the following travel section by manual driving, the guide device 33 acquires the position of the leading vehicle (the other vehicle 101) by the inter-vehicle communication using the communication device 22. Then, based on a positional relationship between the subject vehicle 100 and the leading vehicle, the guide device 33 guides the subject vehicle 100 to such a position where the subject vehicle 100 is capable of following the leading vehicle.”) based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger (see at least Okabe:  ¶ [0142-0143] & Fig. 37. Okabe teaches that “where Action 2-1 is selected, the section D is determined as the following travel section, and information for specifying the other vehicle 101 serving as the leading vehicle in the section D (for example, a vehicle body number, a registration ID to the vehicle information distribution system, and the like) is added to the under-calculation travel plan R. Then, a travel time on the section D, which is calculated from the expected speed of the other vehicle 101 as the leading vehicle is added to the time T, whereby the time T is updated.” See also ¶ [0143]: “In a case where Action 2-2 is selected, the section D is taken as a manual driving section. In that case, a travel time on the section D, which is calculated based on the speed of the subject vehicle 100, is added to the time T, whereby the time T is updated.”  See Fig. 37. Examiner Note: Examiner interprets the addition of the new vehicle in the vehicle line is predicated on travel information which is information related to a traveling state of the vehicle.), transmitted from each of the plurality of vehicles (see at least Okabe: ¶ [0079-0080].), and generates a travel plan for adding the new vehicle at the position of addition (see at least Okabe:  Figs. 41-44 & ¶ [0171]. Okabe teaches that “on the travel plan selection screen, as in Fig. 42, text that represents the current travel plan and text that represents the recalculated new travel plan may be displayed line by line. Alternatively, as in Fig. 43 on the travel plan selection screen, a graph that represents the current travel plan and a graph that represents the recalculated new travel plan may be displayed line by line. If both of the current travel plan and the recalculated travel plan are displayed on the travel plan selection screen as in Fig. 42-43, then the user can easily compare both with each other.” See also Fig. 50 denoting the recalculated travel plan (change travel plan) for adding a new vehicle.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi system of a transportation system with the aforementioned teachings regarding a judging unit that judges a necessity of an increase or decrease in the number of vehicles forming the vehicle line based on the operation status & when it is judged that the increase in the number of vehicles forming the vehicle line is necessary, the plan generator determines a position of addition of a new vehicle in the vehicle line based on at least one of travel information which is information related to a traveling state or passenger information which is information related to a passenger, transmitted from each of the plurality of vehicles, and generates a travel plan for adding the new vehicle at the position of addition in view of Okabe, wherein the current travel plan is not usable, there are conceived: a case where the travel plan of the scheduled leading vehicle is changed; a case where the travel as planned in the travel plan becomes impossible due to a traffic failure such as a traffic jam; and the like, Moreover, in a case where a vehicle that has an advantageous following condition (a condition that meets the priority item) is newly found by an inter-vehicle communication the like, processing (recalculation and display thereof) for changing the following travel plan so as to follow the found vehicle may be performed (see Okabe: ¶ [0183]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Okabe, the results of the combination were predictable.

Regarding Dependent Claim 2, Niinomi / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the travel information includes a traveling position of the vehicle (see at least Niinomi: ¶ [0056]. Niinomi notes that “the respective vehicles 201 to 20 n sequentially transmit “position information” indicating a travel position of the own vehicle to the operation management device 10 through wireless communication. The vehicle position acquisition unit 100 of the operation management device 10 receives the position information of the respective vehicles 201 to 20 n to acquire the positions of the vehicles 201 to 20 n. Further, the vehicle position acquisition unit 100 may acquire not only the position information of each vehicle, but also information indicating the maximum number of passengers who can get on each vehicle.”)
- the plan generator (see at least Niinomi: Fig. 19) calculates an operation interval of the plurality of vehicles based on the traveling position (see at least Niinomi: ¶ [0077] & ¶ [0113]. Niinomi notes that “when the operation is switched to the congestion elimination operation, the spacing adjustment unit 104 sets the waiting times ω1 to ω9 so that the vehicles 201 to 203 arrive and depart one after another at time intervals α at the destination station H10. Here, when the number of passengers estimated at the station H10 is smaller, the spacing adjustment unit 104 sets the values of the waiting times ω1 to ω9 so that the vehicle arrives and departs, for example at 1.2α intervals or 1.5α intervals.”) and determines a position immediately before a vehicle having a largest operation interval with a preceding vehicle as the position of addition of the new vehicle (see at least Niinomi: ¶ [0073] & ¶ [0077]. Niinomi notes that “when the number of waiting passengers is detected at the present time and then adjustment of an operation interval starts, coping may be delayed and provision of a transportation service according to the number of waiting passengers may not be appropriately performed.” Also the “vehicles 201 to 203 operate to arrive at and depart from the destination station H10 at a minimum time interval (FIG. 3). Thus, at the destination station H10 at which the number of passengers increases, the vehicles 201 to 203 arrive and depart one after another, and thus, it is possible to resolve the congestion at the destination station H10.” See also Niinomi at ¶ [0113] (emphasis added).)

Regarding Dependent Claim 3, Niinomi / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the travel information includes possibility/impossibility of a continued operation of the vehicle (see at least Niinomi: ¶ [0120] & ¶ [0194]. Niinomi notes that “the path determination unit 103 transmits path information indicating a new path (path A) to the vehicle 203 so that the vehicle 203 continues to operate. Here, the path determination unit 103 sets, for example, a path (path A) for passing through the branch road 3 c between the station H4 and the station H5 to enter the second track 3 b and passing through the branch road 3 c between the station H5 and the station H6 to return to the first track 3 a, as illustrated in FIG. 14A.” See also ¶ [0240] of Niinomi.)
- when there is a non-operable vehicle, which is unable to continue operating, in the vehicle line (see at least Niinomi: ¶ [0050] & ¶ [0111]. Niinomi notes that the vehicles 201, 202, . . . , 20 n constitute a train that travels along the predetermined track 3 (line). The vehicles 201 to 20 n travel while arriving at and departing from a plurality of stations (not illustrated in FIG. 1) provided along the track 3 according to an operation instruction received from the operation management device 10.”), the plan generator (see at least Niinomi: Fig. 19) determines as the position of addition a position between two vehicles traveling immediately before and immediately after the non-operable vehicle (see at least Niinomi: ¶ [0120] & ¶ [0240]. Niinomi notes that “departure determination unit 102 may perform a process of continuing to transmit a predetermined “departure suspending instruction” while the predetermined conditions have been not satisfied, and stopping the transmission of the departure suspending instruction (releasing the departure suspending instruction) at a timing at which the predetermined conditions have been satisfied. In this case, the target vehicle 20 i does not depart while continuing to receive the departure suspending instruction, and departs from the stop station at a timing at which the departure suspending instruction has been released.” See also ¶ [0194] of Niinomi.)

Regarding Dependent Claim 4, Niinomi / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the passenger information includes at least a number of passengers of the vehicle (see at least Niinomi: (Claim 9 of Niinomi) & ¶ [0163]. Niinomi notes “a passenger information system that receives identification information, position information, and path information of the target vehicle from the operation management device, calculates a scheduled arrival time for each station of the target vehicle, and displays the calculated scheduled arrival time on a display screen installed in each station.” See also ¶ [0178] of Niinomi: “Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof.”.)
- the plan generator estimates a magnitude relationship of disembarkation times of the passengers among the plurality of vehicles based on the passenger information, and determines a position immediately before a vehicle having a largest disembarkation time as the position of addition (see at least Niinomi: ¶ [0110-0110] & (See also Claim 2 of Niinomi). Niinomi notes that the departure determination unit 102 may adjust the departure time at the stop station of the target vehicle 20 i on the basis of a magnitude relationship between the front direction density Df and a predetermined front direction density threshold value Dfth (Dfth is a value equal to or greater than 0). More specifically, when the front direction density Df is greater than the predetermined front direction density threshold value Dfth (Df>Dfth), the departure determination unit 102 may suspend the transmission of the departure instruction until the front direction density Df is equal to or smaller than the front direction density threshold value Dfth to delay the departure time at the stop station of the target vehicle 20 i.)

Regarding Dependent Claim 5, Niinomi / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the passenger information includes at least a number of passengers of the vehicle (see at least Niinomi: (Claim 9 of Niinomi) & ¶ [0163]. Niinomi notes “a passenger information system that receives identification information, position information, and path information of the target vehicle from the operation management device, calculates a scheduled arrival time for each station of the target vehicle, and displays the calculated scheduled arrival time on a display screen installed in each station.” See also ¶ [0178] of Niinomi: “Here, the “congestion information” is, specifically, information such as position requirements (for example, a nearest station) of an event site where an event (for example, a concert or an exhibition) or the like is held, the number of attending passengers estimated in advance, a start time of the event, and an end time thereof.”.)
- the plan generator calculates an embarkation percentage (see at least Niinomi: ¶ [0163-0164] & ¶ [0225]. Niinomi notes calculating the scheduled arrival time for each station of the target vehicle 20 i, and displaying the scheduled arrival time on a display screen installed in each station. “The PIS according to the present embodiment may receive the respective parameters from the density calculation unit 101 and calculate a new scheduled arrival time. By doing so, the vehicular traffic system 1 can dynamically correspond to the operation situation of each of the vehicles 201 to 20 n and provide the passengers with a more accurate scheduled arrival time.”) indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information, and determines as the position of addition a position immediately before a vehicle having a highest embarkation percentage (see at least Niinomi: ¶ [0174] & ¶ [0198]. Niinomi notes that in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. Also “By doing so, the vehicular traffic system 1 according to the present embodiment can minimize influence on the passengers that will get on, on the basis of a normal timetable in the same manner as described above. Further, when the time interval between arrival and departure at the destination station Hm is adjusted according to the number of passengers as described above, a possible riding amount per one of the respective vehicles 201 to 20 n may be considered.” See also Fig. 19 of Niinomi.)

Regarding Dependent Claim 7, Niinomi / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- when it is judged that the addition of the vehicle is necessary, the plan generator (see at least Niinomi: Fig. 19) generates a travel plan in which a reference vehicle, which is one of a plurality of vehicles which form a vehicle line before the addition of the vehicle, is caused to travel at a first scheduled velocity (see at least Niinomi: ¶ [0080] & ¶ [0113]. Niinomi notes that each of the vehicles 201 to 20 n acquires a position (km) in which the position detection device has been installed on the tracks 3 through the communication with the position detection device, and uniquely defines the position (km) of the own vehicle on the basis of an elapsed time from a timing of the communication, a travel speed, or the like.), and generates a travel plan in which each of vehicles other than the reference vehicle is caused to travel at a scheduled velocity which is temporarily increased or temporarily decreased from the first scheduled velocity (see at least Niinomi: ¶ [0113] & ¶ [0163]. Niinomi notes that the operation management device 10 decreases the travel speed of the target vehicle 20 i or stops the vehicle between stations, instead of adjusting the departure time of the stop station when uniformizing the vehicle spacing of the respective vehicles 201 to 20 n. “After specifying the target vehicle 20 i from the identification information, the PIS according to the present embodiment can easily estimate a time required until at least the next stop station from, for example, a travel speed of the target vehicle 20 i when the position information and the path information can be recognized.” Also at ¶ [0216] of Niinomi: “For example, the spacing adjustment unit 104 may gradually decrease a travel speed between the respective stations closer to the destination station Hm to form the vehicle overcrowding state at the destination station Hm at a desired time.”)

28.		Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi / Okabe, and in further view of US Patent Application (US 2018/0342113 A1) to Kislovskiy.
Regarding Dependent Claim 6, Niinomi / Okabe system of a transportation system teaches the limitations of Independent Claim 1 above, and Niinomi further teaches the system of a transportation system comprising:
- the travel information includes a traveling position of the vehicle (see at least Niinomi: ¶ [0057]. Niinomi notes that each of the vehicles 201 to 20 n has a function of measuring the number of tire rotations of the own vehicle to calculate a travel distance and recognizing a current position of the own vehicle. However, in this case, the current position recognized from the number of tire rotations may deviate from an actual position due to tire slip. Each of the vehicles 201 to 20 n corrects the deviation through a comparison with a position detection device placed on the ground, and accurately recognizes a position on the track 3 in which the own vehicle is traveling.)
- the passenger information includes at least a number of passengers of the vehicle (see at least Niinomi: ¶ [0022] & ¶ [0174]. Niinomi notes that in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. The operation management device described above; and a passenger information system that receives identification information, position information, and path information of the target vehicle from the operation management device, calculates a scheduled arrival time for each station of the target vehicle.)
- the plan generator (see at least Niinomi: Fig. 19) calculates an operation interval of the plurality of vehicles based on the traveling position (see at least Niinomi: ¶ [0058]. Niinomi notes that it may be important for the vehicle to arrive and depart at regular time intervals, rather than coming and going according to a timetable. That is, a passenger does not use a transportation service with recognition of a definite arrival and departure time, and there are a number of passengers using the transportation service with recognition of an approximate travel time to a destination station on the basis of a time interval of coming and going of the vehicle. In this case, the passenger lays weight on the vehicle coming and going at desired time intervals, rather than the vehicle departing and arriving on time.), a disembarkation time of the passenger among a plurality of vehicles in front and rear based on the passenger information (see at least Niinomi: (Claim 10 of Niinomi). Niinomi notes a departure determination unit that adjusts a departure time at a stop station of the own vehicle on the basis of one or both of front direction density indicating density of other vehicles traveling within a predetermined range in front in a travel direction of the own vehicle, and rear direction density indicating density of other vehicles traveling within a predetermined range at the rear in the travel direction of the own vehicle.), and an embarkation percentage indicating a percentage of the passengers in relation to a capacity of each vehicle based on the passenger information (see at least Niinomi: ¶ [0174]. Niinomi notes that here, in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle.)
	Niinomi / Okabe system of a transportation system doesn’t explicitly teach the following:
- calculates a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage, and determines a position immediately before a vehicle having a highest degradation risk as the position of addition 
Kislovskiy however in the analogous art of a transportation system teaches the following:
- calculates a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage (see at least Kislovskiy: ¶ [0062] & ¶ [0166]. Kislovskiy notes that the trip classifier 250 can receive an aggregate risk value 232 for an optimal trip route 252 between the pick-up location and the destination as calculated by the risk regressor 230. See also ¶ [0166].), and determines a position immediately before a vehicle having a highest degradation risk as the position of addition (see at least Kislovskiy: ¶ [0175] & ¶ [0178]. Kislovskiy notes that the on-demand transport system can determine an overall risk value for each route as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability described herein (1530). The on-demand transport system can select an optimal route for the driver to the destination (1535) based on the individualized risk (1536), the generalized risk (1537), and/or the weight risk probability (1538).  The on-demand transport system can attribute a non-trip risk value to AVs in the candidate set of vehicles (e.g., to include in a weight sum risk calculation by the risk regression). The on-demand transport system can further infer non-trip risk based on the freight being carried by the vehicle (1630).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Niinomi / Okabe system of a transportation system with the aforementioned teachings regarding calculates a degradation risk by performing a weighted addition, with a predetermined ratio, of the calculated operation interval with a preceding vehicle, the calculated disembarkation time, and the calculated embarkation percentage, and determines a position immediately before a vehicle having a highest degradation risk as the position of addition in further view of Kislovskiy, in order to achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis, trip classification, and robust software verification (see Kislovskiy: ¶ [0037]).
Further, the claimed invention is merely a combination of old elements in a similar field of a transportation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kislovskiy, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Pub Documents
US Patent # (US 8,352,112 B2) – Autonomous Vehicle Management;
US Patent # (US 10,227,073 B2) – Vehicle System;
US Patent # (US 9,849,832 B2) – Information Presentation System
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683